BISCHOFF, J.
The contract for services was terminable for specified reasons, and as to the existence of grounds for a termination within the agreement it was provided that the defendant should be “the sole arbiter and judge.” At the trial, the defendant rested his case upon *567the plaintiff’s proof, and the justice dismissed the complaint upon the merits.
The proof thus furnished afforded no support for a defense of justification in the matter of the plaintiff’s discharge, since, under the contract, she was clearly entitled to the defendant’s exercise of his personal judgment upon the question of the existence of grounds, as specified, for a termination. This condition was not met by a discharge at the hands of another employé of the defendant, upon his own judgment; and nothing further is suggested by the evidence.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.